DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
The restriction requirement is withdrawn. Claims 1-9 are pending.

Priority
This application is a continuation of 14264377, filed 04/29/2014, which is a continuation of PCT/EP2012/072157, filed 11/08/2012.  Acknowledgement is also made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No(s).   EP11188422.7, filed in Europe on 11/09/2011.
Information Disclosure Statement
The Information Disclosure Statement (IDS) has been considered and initialed and is attached hereto.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-9 are objected to because of the following informalities:  Please write the full name out all abbreviations before first use.  Claim 6 is not grammatically accurate.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 includes a providing a supportive measure step. There does not appear to be any further limitations of claim 6.    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-9 is/are directed to the relationship between ratios of biomarkers 
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Revised Step 2A: Prong One: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of natural or natural phenomenon and abstract idea.  Specifically, the claim is directed to the relationship between the ratio of these proteins in the blood and early onset preeclapmsia (which is a natural correlation/ law of nature).  In addition, the claim is directed to an abstract idea, because ratio is a mathematical process which can be performed mentally.  
Prong 2: If the Claim recites a judicial exception, evaluate whether the judicial exception is integrated into a practical exception: The claim does not integrate the abstract idea to a practical application.
Step 2B: If the claim is directed to a judicial exception, evaluate whether the claim provides an inventive concept?  No.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the obtaining step is mere data gathering. Obtaining is necessary to gather the data to apply the natural exception.  See MPEP 2106.04 See In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, 1828 (Fed. Cir. 1989); see CyberSource, 654 F.3d at 1372 n.2, 99 USPQ2d at 1695 n.2 (describing the abstract idea in Grams).  Moreover, the MPEP says determining the level of a biomarker in blood is mere data gathering. 
However, measurement of these biomarkers in this patient population was previously undertaken by those of skill in the art, indicating that such a feature does not go beyond well-understood, routine activity.  See 103(a) rejection below.  Moreover, the determining and diagnosing steps and abstract ideas, which are also judicial exceptions.
For example, Simas et al., Angiogenic Factors for the prediction of preeclampsia in high-risk women, AJOG, 2007, 244.e1-e8 (IDS entered) at abstract, Fig. 1 and 244.e2 (Serum sampling and immunoassay) teaches measuring SFlt-1 and PlGF in samples over time using an ELISA which naturally involves generic antibodies, calculating the ratio of sFlt-1 and PlGF, and comparing the value of the samples, using cutoff values and teaches measuring samples at 22 weeks. Furthermore, Hess (WO 2011/054829 Al) (IDS entered), throughout the reference and especially at 22 (last paragraph)-23 (first paragraph) teaches an ELISA for detecting sFlt-1 using two monoclonal antibodies where one is biotinylated and the second is labeled with Tris(2,2,bipyridyl)ruthenium(ii)-complex.  Karumanchi (WO2006034507A2) (IDS entered)  at 9, 49-50, 86, 90, and Fig. 10-14 teaches measuring these biomarkers at less than 4 weeks before the onset (teach measuring at 2-5.9 weeks before clinical manifestation, which overlaps with the claimed range and renders it obvious), and renders obvious less than 4 weeks apart (conducted twice during a range of weeks, which includes less than 4 weeks apart). Karumanchi  at 1, 7, 15-16, 19, 44, 50-51, 82-83 and claims 30, 34, 38, 45, 64 teaches frequently monitoring a patient 
Also weighing against eligibility is the fact that the step of determining the amount of the biomarkers is a step that anyone practicing the naturally occurring correlation would necessarily have to undertake.  While Applicant claims generic antibodies, since the most common method of detecting proteins are antibodies, this is not enough to render the claims patent eligible. Such steps are not sufficient to ensure that the claims amount to significantly more than the naturally occurring correlation itself since every application of the natural principle would require determination of the level of biomarkers in a sample. Moreover, ratios, comparisons, and diagnosing steps are abstract ideas and therefore are judicial exceptions. Furthermore, the claims do not do significantly more than describe the judicial exception(s) with general instructions to apply/use it, in that the claims do not recite any steps that would practically apply the method depending on the results of the method. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are routine and conventional.  A specific treatment step at the end of the claim may make the claim patent eligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the 
Claims 1-3 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simas et al., Angiogenic Factors for the prediction of preeclampsia in high-risk women, AJOG, 2007, 244.e1-e8. 
With respect to claim 1, Simas, throughout the reference and especially at abstract, Fig. 1 and 244.e2 (Serum sampling and immunoassay), teaches a method for diagnosing whether a pregnant subject is at risk for early onset preeclampsia comprising determining the amounts of the biomarkers sFlt-1 and PlGF in a first and a second sample of said subject, wherein said first sample has been obtained prior to said second sample and the second sample is obtained no later than week 30 (teaches serum is collected every four weeks between 22 and 36th week and teaches calculating ratios at 22-26 weeks and 27-30 weeks), determining a first ratio from said amounts of sFlt-1 and PlGF determined in the first sample, and a second ratio from said amounts of sFlt-1 and PlGF determined in the second sample (see Fig. 1B), comparing the value of the said first and the said second ratio (see Fig. 1B).  Simas at Fig. 1B teaches that a subject is at risk for developing preeclampsia within a short period of time (the last data point is 30 weeks and preeclampsia is diagnosed at >34 weeks) is diagnosed if the second ratio (at 27-30 weeks) is increased compared to the value of the first ratio (at 22-26 weeks).  Simas at Fig. 1B teaches that patients who developed preeclampsia at  greater than or equal to 34 weeks had a first ratio ranging from approximately 2.5 to 12.5 with an average value of 8 and a second ratio ranging from approximately 5-20, with an average of approximately 11.    The claim is directed to diagnosing preeclampsia if the second ratio is at least 3 times the value of the first ratio.  3 > 34 weeks.  Applicant admits at [0029] that early onset preeclampsia is preeclampsia at 20 to 34 weeks.  Since Simas teaches > 34 weeks, patients who were diagnosed at 34 weeks had early onset preeclampsia.  Although Simas at abstract, Fig. 1, and 244.e2 teaches predicting preeclampsia at > 34 weeks which includes a time period of approximately 4 weeks from 30 weeks and teaches sampling every four weeks.  Four weeks overlaps with less than four weeks and renders it obvious.    Moreover, it is routine to optimize the timing of the sample, because “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   See also MPEP §2144.05.  Simas at 244.e7 teaches that early detection, monitoring, and supportive care are beneficial and that reliable prediction of preeclampsia would allow for closer prenatal monitoring, earlier diagnosis, and expeditious intervention with steroids for fetal lung maturity, magnesium for seizure prophylaxis, antihypertensive medications, or bed rest.  One would be motivated to optimize the timing of treatment to within 16 days, because Simas recommends expeditious treatment.

prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have provided at least one supportive measure, as taught Simas, within 16 days, in the method of Simas.
One of ordinary skill in the art would have been motivated to have provided at least one supportive measure, as taught Simas, within 16 days, in the method of Simas, because Simas recommends expeditious treatment for those at risk for preeclampsia and teaches that the goal of early detection is treatment.
One would have a reasonable expectation of success, because treating preeclampsia is routine.
With respect to claim 2, Simas at 244.e2 teaches collecting samples and calculating ratios at 22-26 weeks and 27-30 weeks which is within this range.
With respect to claim 3, Simas at 244.e7 teaches monitoring and blood pressure reducing agents (anti-hypertensive agents).
With respect to claim 9, Simas at 244.e2 teaches using an R&D ELISA to quality P1GF.  As evidenced by R&D, Human PIGF Quantikine Elisa kit, 2 pages, retrieved from https://www.rndsystems.com/products/human-plgf-quantikine-elisa-kit_dpg00#dsTab1 on 07/13/2015  at 1-2 (IDS entered), this naturally involves contacting a portion of the sample (or as applied to Simas, the first sample and the second sample obtained from said subject) with an antibody having specific binding affinity for P1GF, thereby naturally forming a complex between the antibody and P1GF, separating (aspirate and wash) the complex formed in said step of contacting from antibody not comprising the complex, and quantifying a signal from the complex, the signal being proportional to the concentration of P1GF in the sample obtained from the complex. 

Claims 4-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simas et al., Angiogenic Factors for the prediction of preeclampsia in high-risk women, AJOG, 2007, 244.e1-e8  in view of Hess (WO 2011/054829 A1) (Publication date: May 12, 2011)  and Schiettecatte, Multicenter evaluation of the first automated Elecsys sFlt-1 and PlGF assays in normal pregnancies and preeclampsia, Clinical Biochemistry 43 (2010) 768–770 or Simas et al., Angiogenic Factors for the prediction of preeclampsia in high-risk women, AJOG, 2007, 244.e1-e8, as applied to claim 1, and further in view of Hess (WO 2011/054829 A1) (Publication date: May 12, 2011)  and Schiettecatte, Multicenter evaluation of the first automated Elecsys sFlt-1 and PlGF assays in normal pregnancies and preeclampsia, Clinical Biochemistry 43 (2010) 768–770.   
With respect to claims 4, 6, and 8, Simas, throughout the reference and especially at abstract, Fig. 1 and 244.e2 (Serum sampling and immunoassay), teaches a method for diagnosing whether a pregnant subject is at risk for early onset preeclampsia comprising determining the amounts of the biomarkers sFlt-1 and PlGF in a first and a second sample of said subject, wherein said first sample has been obtained prior to said second sample and the second sample is obtained no later than week 30 (teaches serum is collected every four weeks between 22 and 36th week and teaches calculating ratios at 22-26 weeks and 27-30 weeks), determining a first ratio from said amounts of sFlt-1 and PlGF determined in the first sample, and a second ratio from said amounts of sFlt-1 and PlGF determined in the second sample (see Fig. 1B), comparing the value of the said first and the said second ratio (see Fig. 1B).  Simas at Fig. 1B teaches that a subject is at risk for developing preeclampsia within a short period of time (the last data point is 30 weeks and preeclampsia is diagnosed at >34 weeks) is diagnosed if the second ratio (at 27-30 weeks) is increased compared to the value of the first ratio (at 22-26 weeks).  Simas at Fig. 1B teaches that patients who developed preeclampsia at  greater than or equal to 34 weeks had a first ratio ranging from approximately 2.5 to 12.5 with an average value of 8 and a second ratio ranging from approximately 5-20, with an average of approximately 11.    > 34 weeks.  Applicant admits at [0029] that early onset preeclampsia is preeclampsia at 20 to 34 weeks.  Since Simas teaches > 34 weeks, patients who were diagnosed at 34 weeks had early onset preeclampsia.  Although Simas at abstract, Fig. 1, and 244.e2 teaches predicting preeclampsia at > 34 weeks which includes a time period of approximately 4 weeks from 30 weeks and teaches sampling every four weeks.  Four weeks overlaps with less than four weeks and renders it obvious.    Moreover, it is routine to optimize the timing of the sample, because “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   See also MPEP §2144.05.  Simas at 244.e7 teaches that early detection, monitoring, and supportive care are beneficial and that reliable prediction of preeclampsia would allow for closer prenatal monitoring, earlier diagnosis, and expeditious intervention with steroids for fetal lung maturity, magnesium for seizure prophylaxis, antihypertensive medications, or bed rest.  One would be motivated to optimize the timing of treatment to within 16 days, because Simas recommends expeditious treatment.  Simas at 244.e2 teaches using an R&D ELISA to quality P1GF and Sflt-1 on both samples.  As 

Simas teaches an immunoassay for sflt-1, but does not teach the claimed steps for the antibody.
However, Hess,  throughout the reference and especially at 22 (last paragraph)-23 (first paragraph) teaches an ELISA for detecting sFlt-1 using two monoclonal antibodies where one is biotinylated and the second is labeled with Tris(2,2,’bipyridyl)ruthenium(ii)-complex by contacting the sample with the antibody, thereby forming a complex, separating the complex formed in the step of contacting from antibody not comprising the complex (by aspirating) and quantifying the signal from the complex, wherein the signal is proportional to the concentration of SFlt-1 in the sample obtained from the sample, wherein the signal is proportional to the amount of sFlt-1 in the sample.  Hess at id. teaches performing the assay on Elecsys.

Schiettecatte, throughout the reference and especially at 769 (Methods), teaches performing an Elecsys ELISA for sflt-1.  Schiettecatte at id. teaches contacting the sample with 

It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have provided at least one supportive measure, as taught Simas, within 16 days, and to have performed the method using the steps of Hess and Schiettecatte, in the method of Simas.
One of ordinary skill in the art would have been motivated to have provided at least one supportive measure, as taught Simas, within 16 days, and to have performed the method using the steps of Hess and Schiettecatte, in the method of Simas, because Simas recommends expeditious treatment for those at risk for preeclampsia and teaches that the goal of early detection is treatment. One would be motivated to use the assay as described in Hess and Schiettecatte, because Simas teaches measuring Sflt-1 by immunoassay, and Schiettecatte  at abstract and 769, teaches a similar assay which is performed on Elecsys and teaches that the assay is ready to use, showed excellent precision and reliability, can be used in a hospital routine laboratory and can become valuable as a diagnostic tool in preeclampsia.  One would be motivated to use this particular assay for its advantages.


With respect to claim 5, Simas at abstract teaches early onset preeclampsia.
With respect to claim 7, Simas at 244.e7 teaches monitoring and blood pressure reducing agents (anti-hypertensive agents).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10302657. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent includes the same limitations as the instant claims. While the patent is more specific re: labels used, it still anticipates the broader instant claims, therefore rendering the claims unpatentable under non-statutory double patenting.
Conclusion
No claims are allowed.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA S GROSSMAN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA S GROSSMAN/Primary Examiner, Art Unit 1641